Title: From Louisa Catherine Johnson Adams to George Washington Adams, 6 August 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 6 August 1825.
				
				I enclose you some lines which were written very hastily yesterday morning immediately after receiving the news of the death of poor Florida Pope after nine months of severe suffering—She was beautiful and a child of the fairest promise and there is some thing remarkable in the serenity and sweetness which closed her dying moments—She was calm collected and happy and distributed her little keepsakes to all her favorite friends with the most affectionate kindness—Then laid her down to die praying only to be release speedily released from her acute sufferings—Her complaint originating in a trifling accident appears not to have been understood and she has been gradually wasting away and sinking into her graveWhat is death? and why should we fear it? Children almost always meet it without horror and without terror; and how often do they expire with a smile that gives them the appearance even before the last parting pang of beings superior to mere mortals—Why does the human nature cling to earth in proportion to the age which it attains and every hour become more reluctant to meet its doom? The love of life we are told is innate then why do the young not cling to it with the most ardour? Few of us live to grow old without having become acquainted with sorrow in various forms and can sorrow or the knowledge of grief attach us to life? Or is it the ever encreasing consciousness of our frailty of our wickedness that teaches us to look forward with dread to the hour of our dissolution? How incomprehensible how utterly impossible for the mind of man to reach mysteries so profound and the more we endeavour to elucidate them the deeper we are plunged in the abys of darkness which shrouds the boasted reason of man. But enough of this—I know not why it is, but of late my thoughts are ever roving to some thing far beyond this sublunary sphere and at times they become utterly uncontroulable—Therefore I set them down on paper but not with a view to teaze you but merely to releive my own mind—a very selfish doctrine you will say—but I give you free leave to burn my scrawls and to take no notice of them—Charles writes to you therefore I will conclude with the assurance of the love and affection of your Mother
				
					L. C. Adams.
				
				
			